Citation Nr: 1046225	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  What initial evaluation is warranted for left lower extremity 
sciatica from February 19, 2004?

2.  Entitlement to service connection for a loss of bilateral 
shoulder muscle mass secondary to a cervical intervertebral disc 
syndrome.

3.  Entitlement to service connection for bilateral leg weakness, 
secondary to a lumbar intervertebral disc syndrome.

4.  Entitlement to service connection for left hip osteopenia, 
secondary to a cervical intervertebral disc syndrome.

5.  Entitlement to service connection for depression and anxiety, 
secondary to cervical and lumbar intervertebral disc syndromes.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970  to January 
1974.  Following his release from active service he was a member 
of the New York Army National Guard

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions of April 2004 and March 2005 by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Buffalo, New York.  The April 2004 rating decision granted 
service connection for left lower extremity sciatica due to the 
lumbar spine disability and assigned an initial evaluation of 10 
percent, effective February 2004.  The March 2005 rating decision 
denied entitlement to service connection for the bilateral upper 
and lower extremity disorders and depression.  The Veteran 
perfected separate appeals from those determinations.

Pursuant to a January 2004 Board decision, a January 2004 rating 
decision effectuated grants of entitlement to service connection 
for cervical and lumbar disabilities.  The rating decision 
assigned initial 20 percent evaluations for each disability.  
While the Veteran initially appealed, in February 2006, he 
expressed satisfaction with the assigned ratings.  As a result, 
those issues are not before the Board and will not be addressed.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010).

The March 2005 rating decision also denied entitlement to service 
connection for hemorrhoids and presbyopia, and entitlement to a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disability.  The Veteran 
appealed.  A May 2006 rating decision granted entitlement to a 
total disability evaluation based on individual unemployability 
due to service connected disorders, effective February 2004.  In 
May 2006 correspondence, the Veteran withdrew his appeal 
regarding the denial of service connection for hemorrhoids and 
presbyopia.  Thus, those issues are not before the Board and will 
not be discussed in the decision below.

The issues of entitlement to service connection for bilateral 
shoulder, leg, and left hip disorders, and depression, secondary 
to the spine disabilities, are addressed in the REMAND portion of 
the document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence is against 
finding that any current disability due to bilateral leg muscle 
weakness is related to a service-connected disability.

2.  The Veteran's left lower extremity sciatica has not been 
manifested by moderately severe incomplete paralysis of the 
sciatic nerve at any time since February 19, 2004.


CONCLUSIONS OF LAW

1.  Bilateral leg muscle weakness is not proximately due to, the 
result of, or aggravated by a lumbar disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2010).

2.  Since February 19, 2004, the requirements for an initial 
evaluation higher than 10 percent for left lower extremity 
sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, 
Diagnostic Code 8520.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose in 
addressing the initial rating for the sciatica.

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been substantially met as 
concerns the service connection claim.  There is no issue as to 
providing an appropriate application form or completeness of the 
application.  VA notified the Veteran in October 2004 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
A March 2006 letter provided information on disability 
evaluations and effective dates, and the statement of the case 
and supplemental statement of the case fully explained those 
matters, as well as why the service connection claim was denied.  
Further, as the Board denies the claim in the decision below any 
questions concerning disability evaluations and effective dates 
are moot.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Thus, the Board finds substantial compliance with 
the VCAA notice requirements.  38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony at all stages of the claims process.  There is no 
evidence that any VA error in notifying or assisting him 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).  As a result, the Board may address the 
merits of his appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulations

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status may, but will not 
always, constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).



Analysis

The Veteran asserts that he has bilateral leg muscle weakness 
secondary to his lumbar spine disability.  The Veteran is already 
service connected for left lower extremity sciatica.

The Board cannot make its own independent medical determination.  
In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same.  The 
Board may favor the opinion of one competent medical expert over 
that of another, provided the reasons therefor are stated.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).

At a February 2004 VA examination the appellant reported left leg 
pain and numbness.  He stated that he could only stand for a 
limited period of time, and that he had difficulty negotiating 
stairs.  He was noted to use a cane to assist in ambulation.  
Physical examination revealed long stocking hypalgesia of the 
left lower extremity,  Lower extremity motor function was 2/5 
bilaterally, and the appellant complained of pain against 
resistance.  Lower extremity deep tendon reflexes were 1+.  The 
examiner diagnosed, in pertinent part, lumbar degenerative 
intervertebral disc disease with referred pain into the left 
lower extremity.  The examiner opined that the Veteran's 
subjective symptoms were grossly out of proportion to objective 
clinical findings.
 
The Veteran's primary orthopedist is a private provider, GBS, 
M.D.  A March 2004 entry notes that examination of the lumbar 
spine and lower extremities revealed symmetrical reflexes of 2+ 
and good sensation to light touch and pin prick.  The Veteran's 
muscle groups had good strength, as Dr. S noted he could not 
overcome any of the muscle groups.  In May and December 2004 
letters to anyone concerned, Dr. S noted the Veteran had muscle 
weakness in the legs.  In his September 2004 note, however, Dr. S 
noted lower extremity findings essentially the same as March 
2004: 2+ reflexes, good sensation, and good muscle strength.

The February 2005 VA examination report notes the examiner also 
conducted the February 2004 examination, and he again reviewed 
the claims file.  The Veteran denied any bladder or bowel 
involvement, but he reported back pain on coughing and sneezing.  
Neurological examination revealed long stocking hypoalgesia of 
the left lower extremity, and motor function about the lower 
extremities was diminished to 2/5 in all planes.  There was no 
evidence of any reflex changes.  The Achilles and patellar 
reflexes were symmetrical at 1+.  The Veteran stated that he was 
unable to tandem toe and heel walk due to low back pain.  The 
examiner opined the Veteran's motor weakness of the lower 
extremities was due to symptom magnification.  Indeed, when his 
gait was observed, he exhibited no evidence of any lower 
extremity motor loss.  He did not exhibit any plantar weakness 
when he walked, or evidence of weakness of dorsiflexion of the 
ankle during his gait.

The Board assigns the VA examiner's opinion the greater weight.  
Dr. S' May and December 2004 letters are inconsistent with his 
assessments in March and September 2004, which themselves are 
consistent with the majority of his assessments of the Veteran.  
In light of the fact the May and December 2004 letters were 
apparently to assist the Veteran with his claims, to include a 
claim with the Social Security Administration, the Board finds 
Dr. S' March 2004 and September 2004 notes are likely more 
reflective of the Veteran's symptomatology.  

Furthermore, the VA examiner provided a full rationale for his 
opinion that the Veteran's perceived leg weakness was subjective 
and not supported by the objective findings on clinical 
examination-that is, the objective finding of an absence of 
plantar flexion and dorsiflexion weakness on gait.  The absence 
of findings of any lower extremity muscle atrophy is noted.  The 
Board further notes a 2002 assessment related to the Veteran's 
non-VA disability claim does not indicate any lower extremity 
muscle weakness.  Thus, the preponderance of the most competent 
evidence is against finding a disorder manifested by bilateral 
leg weakness that is related to service or a service connected 
disorder.  Therefore, the Board is constrained to deny the claim.  
38 C.F.R. § 3.310.  The benefit sought on appeal is denied.



Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's lower extremity 
sciatica.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  Fenderson, 
12 Vet. App. At 126.

Analysis

The Veteran has scrupulously detailed his disagreement with the 
way his sciatica is rated throughout the appeal period, and the 
Board has reviewed all of his written submissions.  One of the 
bases for his assertions noted on more than one occasion is the 
Veteran's assertions that the opinions and findings of the VA 
physicians who examined him should not be considered because they 
are VA employees and are thus biased.  The Board does not either 
favor or disregard medical evidence solely because it comes from 
a VA provider.  Instead, the Board assesses all evidence, to 
include the Veteran's assertions, and determines where the 
greater weight should be placed.

Peripheral nerve pathology is rated on the basis of complete or 
incomplete paralysis of the nerve involved.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of The 
Peripheral Nerves.

An April 2004 rating decision assigned the initial rating for the 
Veteran's left lower extremity under Diagnostic Code 8520, which 
rates paralysis and incomplete paralysis of the sciatic nerve.  
See 38 C.F.R. § 4.124a.  The pertinent criteria provide for a 10 
percent rating for mild incomplete paralysis; and a 20 percent 
when there is moderate incomplete paralysis.  Id.  Complete 
paralysis is manifested by evidence of the foot dangling and 
dropping, evidence that no active movement of the muscles below 
the knee is possible, and when flexion of the knee is weakened or 
(very rarely) lost.  Id.

The preponderance of the voluminous evidence of record shows that 
the Veteran's left lower extremity sciatica is not been 
manifested by moderate or worse incomplete paralysis.  Rather, 
the primary manifestation has been nonspecific decreased 
sensation.  The April 2004 rating decision assigned an effective 
date of February 2004 for the rating, the date of the VA 
examination that revealed the symptomatology.

The February 2004 neurological examination revealed long stocking 
hypalgesia of the left lower extremity.  Motor function of the 
lower extremities was 2/5 bilaterally, and Veteran complained of 
severe pain on motion against resistance.  Deep tendon reflexes 
of the lower extremities were present and symmetrical at 1+.  He 
denied the ability to tandem toe or heel walk due to back pain.  
The Veteran exhibited regional jerking, and the toe tended to 
give away on motor testing of the great toe extensors.  While 
sitting on the side of the examination table, the knees could be 
fully extended without any difficulty.  The examiner opined the 
Veteran's subjective symptoms were grossly out of proportion to 
the objective findings on clinical examination.  The examiner 
opined that there was a marked magnification of symptoms.

A private February 2002 evaluation was conducted in association 
with the Veteran's claim for Social Security Administration 
benefits.  VA received this report in July 2004.  That physical 
examination revealed Laseque's sign was negative bilaterally, and 
muscle strength on the left was 3-4/5.  There were no sensatory 
abnormalities.  Reflexes were present at both knees but absent at 
both Achilles tendons.  A November 2003 VA outpatient entry, 
however, notes that the Veteran's deep tendon reflexes were 2+ 
and equal, and motor strength was 5/5.

The details of the reports of Dr. S and the February 2005 VA 
examination report are set forth above and are incorporated by 
reference.  When the objective examination findings at both the 
VA examinations, and as described in Dr. S' records, are compared 
to pathology required to find complete paralysis of the sciatic 
nerve, the Board finds that the Veteran's symptomatology most 
nearly approximates mild incomplete paralysis.  38 C.F.R. § 4.7.  
Moderate incomplete paralysis is neither met nor approximated, as 
the evidence of record shows present and symmetrical left lower 
extremity reflexes as well as good motor strength.  The examiner 
noted the long stocking diminished sensation.  The Board also 
notes the examiner's opinion that the objective findings on 
clinical examination did not support a finding of lower extremity 
sciatica.  The Board notes, however, the fact that there is 
evidence the Veteran's symptoms wax and wane.  Therefore, the 
Board finds the assigned 10 percent rating reasonably compensates 
him for the functional loss due to the left lower extremity 
sciatica.  38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.

The Board notes the Veteran's request for extraschedular 
consideration.  In exceptional cases, where the rating schedule 
is deemed inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Further, where the RO has considered the issue of 
entitlement to an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an 
extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria set forth in the rating schedule 
for that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Applying these factors, the Board finds that the rating criteria 
applicable to this case reasonably describe the Veteran's 
disability level and symptomatology.  The Veteran's disability 
picture is contemplated by the rating schedule, as the very 
symptoms manifested by his left lower extremity sciatica disorder 
and discussed above are included in the schedular rating 
criteria.  As a result, the Board finds that the criteria for 
submission for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a bilateral leg muscle 
weakness secondary to a lumbar intervertebral disc syndrome is 
denied.

Since February 19, 2004, entitlement to an initial evaluation 
higher than 10 percent for left lower extremity sciatica has not 
been shown.  The claim is denied.


REMAND

The legal standard for secondary service connection is discussed 
above and is incorporated here by reference.  The February 2005 
VA examination report notes the examiner opined the Veteran's 
shoulder muscle loss was due to disuse atrophy, and lower 
extremity motor weakness was symptom magnification.  As a result, 
the examiner opined that the shoulder muscle loss was not due to 
the service-connected cervical disability.  The examiner opined 
that left hip osteopenia was also likely due to inactivity, and 
not due to any structural lumbar or cervical disorder.

This opinion, while instructive, does not adequately address 
whether any cervical or lumbar disorder aggravates, that is 
chronically worsens, the shoulder muscle loss or the left hip 
osteopenia.  Stated another way, the question is whether is the 
Veteran's cervical and/or lumbar spine disorder is responsible 
for his inactivity, or is it due to the noted symptom 
magnification.

A January 2000 VA psychiatric examination report notes the 
examiner diagnosed a depressive disorder not otherwise specified.  
There is no indication that a mental health professional was 
asked to opine whether a depressive disorder is connected in any 
way to the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the claims file 
to the examiner who conducted the February 
2005 VA examination and request further 
clarification.  Ask the examiner to opine 
whether there is at least a 50-50 probability 
that either the Veteran's service-connected 
cervical spine, lumbar spine, or both 
disabilities, are of such severity that they 
contribute to or aggravate his inactivity to 
which the examiner attributes the shoulder 
disuse atrophy and the left hip osteopenia.

If the examiner who conducted the February 
2005 examination is no longer available then 
refer the claims file to an equally qualified 
physician examiner.  If a substitute examiner 
advises that an opinion cannot be rendered 
without an examination, the AMC/RO shall 
arrange it.  The claims file must be provided 
for review by the examiner as part of the 
examination.

2.  Thereafter, the AMC/RO shall arrange a VA 
examination by a psychologist or psychiatrist 
to determine if there is at least a 50-50 
probability that the Veteran's diagnosed 
depressive disorder is related to either or 
all of his service-connected disabilities.  
The claims file must be provided for review 
by the examiner as part of the examination.

3.  As concerns both examiners, any opinion 
should be fully explained and the rationale 
provided.  In preparing the requested 
opinions, the examining physician must note 
the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as not" 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  What initial evaluation is warranted for left lower extremity 
sciatica from February 19, 2004?

2.  Entitlement to service connection for a loss of bilateral 
shoulder muscle mass secondary to a cervical intervertebral disc 
syndrome.

3.  Entitlement to service connection for bilateral leg weakness, 
secondary to a lumbar intervertebral disc syndrome.

4.  Entitlement to service connection for left hip osteopenia, 
secondary to a cervical intervertebral disc syndrome.

5.  Entitlement to service connection for depression and anxiety, 
secondary to cervical and lumbar intervertebral disc syndromes.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970  to January 
1974.  Following his release from active service he was a member 
of the New York Army National Guard

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions of April 2004 and March 2005 by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Buffalo, New York.  The April 2004 rating decision granted 
service connection for left lower extremity sciatica due to the 
lumbar spine disability and assigned an initial evaluation of 10 
percent, effective February 2004.  The March 2005 rating decision 
denied entitlement to service connection for the bilateral upper 
and lower extremity disorders and depression.  The Veteran 
perfected separate appeals from those determinations.

Pursuant to a January 2004 Board decision, a January 2004 rating 
decision effectuated grants of entitlement to service connection 
for cervical and lumbar disabilities.  The rating decision 
assigned initial 20 percent evaluations for each disability.  
While the Veteran initially appealed, in February 2006, he 
expressed satisfaction with the assigned ratings.  As a result, 
those issues are not before the Board and will not be addressed.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010).

The March 2005 rating decision also denied entitlement to service 
connection for hemorrhoids and presbyopia, and entitlement to a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disability.  The Veteran 
appealed.  A May 2006 rating decision granted entitlement to a 
total disability evaluation based on individual unemployability 
due to service connected disorders, effective February 2004.  In 
May 2006 correspondence, the Veteran withdrew his appeal 
regarding the denial of service connection for hemorrhoids and 
presbyopia.  Thus, those issues are not before the Board and will 
not be discussed in the decision below.

The issues of entitlement to service connection for bilateral 
shoulder, leg, and left hip disorders, and depression, secondary 
to the spine disabilities, are addressed in the REMAND portion of 
the document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence is against 
finding that any current disability due to bilateral leg muscle 
weakness is related to a service-connected disability.

2.  The Veteran's left lower extremity sciatica has not been 
manifested by moderately severe incomplete paralysis of the 
sciatic nerve at any time since February 19, 2004.


CONCLUSIONS OF LAW

1.  Bilateral leg muscle weakness is not proximately due to, the 
result of, or aggravated by a lumbar disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2010).

2.  Since February 19, 2004, the requirements for an initial 
evaluation higher than 10 percent for left lower extremity 
sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, 
Diagnostic Code 8520.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose in 
addressing the initial rating for the sciatica.

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been substantially met as 
concerns the service connection claim.  There is no issue as to 
providing an appropriate application form or completeness of the 
application.  VA notified the Veteran in October 2004 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
A March 2006 letter provided information on disability 
evaluations and effective dates, and the statement of the case 
and supplemental statement of the case fully explained those 
matters, as well as why the service connection claim was denied.  
Further, as the Board denies the claim in the decision below any 
questions concerning disability evaluations and effective dates 
are moot.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Thus, the Board finds substantial compliance with 
the VCAA notice requirements.  38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony at all stages of the claims process.  There is no 
evidence that any VA error in notifying or assisting him 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).  As a result, the Board may address the 
merits of his appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulations

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status may, but will not 
always, constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).



Analysis

The Veteran asserts that he has bilateral leg muscle weakness 
secondary to his lumbar spine disability.  The Veteran is already 
service connected for left lower extremity sciatica.

The Board cannot make its own independent medical determination.  
In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same.  The 
Board may favor the opinion of one competent medical expert over 
that of another, provided the reasons therefor are stated.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).

At a February 2004 VA examination the appellant reported left leg 
pain and numbness.  He stated that he could only stand for a 
limited period of time, and that he had difficulty negotiating 
stairs.  He was noted to use a cane to assist in ambulation.  
Physical examination revealed long stocking hypalgesia of the 
left lower extremity,  Lower extremity motor function was 2/5 
bilaterally, and the appellant complained of pain against 
resistance.  Lower extremity deep tendon reflexes were 1+.  The 
examiner diagnosed, in pertinent part, lumbar degenerative 
intervertebral disc disease with referred pain into the left 
lower extremity.  The examiner opined that the Veteran's 
subjective symptoms were grossly out of proportion to objective 
clinical findings.
 
The Veteran's primary orthopedist is a private provider, GBS, 
M.D.  A March 2004 entry notes that examination of the lumbar 
spine and lower extremities revealed symmetrical reflexes of 2+ 
and good sensation to light touch and pin prick.  The Veteran's 
muscle groups had good strength, as Dr. S noted he could not 
overcome any of the muscle groups.  In May and December 2004 
letters to anyone concerned, Dr. S noted the Veteran had muscle 
weakness in the legs.  In his September 2004 note, however, Dr. S 
noted lower extremity findings essentially the same as March 
2004: 2+ reflexes, good sensation, and good muscle strength.

The February 2005 VA examination report notes the examiner also 
conducted the February 2004 examination, and he again reviewed 
the claims file.  The Veteran denied any bladder or bowel 
involvement, but he reported back pain on coughing and sneezing.  
Neurological examination revealed long stocking hypoalgesia of 
the left lower extremity, and motor function about the lower 
extremities was diminished to 2/5 in all planes.  There was no 
evidence of any reflex changes.  The Achilles and patellar 
reflexes were symmetrical at 1+.  The Veteran stated that he was 
unable to tandem toe and heel walk due to low back pain.  The 
examiner opined the Veteran's motor weakness of the lower 
extremities was due to symptom magnification.  Indeed, when his 
gait was observed, he exhibited no evidence of any lower 
extremity motor loss.  He did not exhibit any plantar weakness 
when he walked, or evidence of weakness of dorsiflexion of the 
ankle during his gait.

The Board assigns the VA examiner's opinion the greater weight.  
Dr. S' May and December 2004 letters are inconsistent with his 
assessments in March and September 2004, which themselves are 
consistent with the majority of his assessments of the Veteran.  
In light of the fact the May and December 2004 letters were 
apparently to assist the Veteran with his claims, to include a 
claim with the Social Security Administration, the Board finds 
Dr. S' March 2004 and September 2004 notes are likely more 
reflective of the Veteran's symptomatology.  

Furthermore, the VA examiner provided a full rationale for his 
opinion that the Veteran's perceived leg weakness was subjective 
and not supported by the objective findings on clinical 
examination-that is, the objective finding of an absence of 
plantar flexion and dorsiflexion weakness on gait.  The absence 
of findings of any lower extremity muscle atrophy is noted.  The 
Board further notes a 2002 assessment related to the Veteran's 
non-VA disability claim does not indicate any lower extremity 
muscle weakness.  Thus, the preponderance of the most competent 
evidence is against finding a disorder manifested by bilateral 
leg weakness that is related to service or a service connected 
disorder.  Therefore, the Board is constrained to deny the claim.  
38 C.F.R. § 3.310.  The benefit sought on appeal is denied.



Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's lower extremity 
sciatica.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  Fenderson, 
12 Vet. App. At 126.

Analysis

The Veteran has scrupulously detailed his disagreement with the 
way his sciatica is rated throughout the appeal period, and the 
Board has reviewed all of his written submissions.  One of the 
bases for his assertions noted on more than one occasion is the 
Veteran's assertions that the opinions and findings of the VA 
physicians who examined him should not be considered because they 
are VA employees and are thus biased.  The Board does not either 
favor or disregard medical evidence solely because it comes from 
a VA provider.  Instead, the Board assesses all evidence, to 
include the Veteran's assertions, and determines where the 
greater weight should be placed.

Peripheral nerve pathology is rated on the basis of complete or 
incomplete paralysis of the nerve involved.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of The 
Peripheral Nerves.

An April 2004 rating decision assigned the initial rating for the 
Veteran's left lower extremity under Diagnostic Code 8520, which 
rates paralysis and incomplete paralysis of the sciatic nerve.  
See 38 C.F.R. § 4.124a.  The pertinent criteria provide for a 10 
percent rating for mild incomplete paralysis; and a 20 percent 
when there is moderate incomplete paralysis.  Id.  Complete 
paralysis is manifested by evidence of the foot dangling and 
dropping, evidence that no active movement of the muscles below 
the knee is possible, and when flexion of the knee is weakened or 
(very rarely) lost.  Id.

The preponderance of the voluminous evidence of record shows that 
the Veteran's left lower extremity sciatica is not been 
manifested by moderate or worse incomplete paralysis.  Rather, 
the primary manifestation has been nonspecific decreased 
sensation.  The April 2004 rating decision assigned an effective 
date of February 2004 for the rating, the date of the VA 
examination that revealed the symptomatology.

The February 2004 neurological examination revealed long stocking 
hypalgesia of the left lower extremity.  Motor function of the 
lower extremities was 2/5 bilaterally, and Veteran complained of 
severe pain on motion against resistance.  Deep tendon reflexes 
of the lower extremities were present and symmetrical at 1+.  He 
denied the ability to tandem toe or heel walk due to back pain.  
The Veteran exhibited regional jerking, and the toe tended to 
give away on motor testing of the great toe extensors.  While 
sitting on the side of the examination table, the knees could be 
fully extended without any difficulty.  The examiner opined the 
Veteran's subjective symptoms were grossly out of proportion to 
the objective findings on clinical examination.  The examiner 
opined that there was a marked magnification of symptoms.

A private February 2002 evaluation was conducted in association 
with the Veteran's claim for Social Security Administration 
benefits.  VA received this report in July 2004.  That physical 
examination revealed Laseque's sign was negative bilaterally, and 
muscle strength on the left was 3-4/5.  There were no sensatory 
abnormalities.  Reflexes were present at both knees but absent at 
both Achilles tendons.  A November 2003 VA outpatient entry, 
however, notes that the Veteran's deep tendon reflexes were 2+ 
and equal, and motor strength was 5/5.

The details of the reports of Dr. S and the February 2005 VA 
examination report are set forth above and are incorporated by 
reference.  When the objective examination findings at both the 
VA examinations, and as described in Dr. S' records, are compared 
to pathology required to find complete paralysis of the sciatic 
nerve, the Board finds that the Veteran's symptomatology most 
nearly approximates mild incomplete paralysis.  38 C.F.R. § 4.7.  
Moderate incomplete paralysis is neither met nor approximated, as 
the evidence of record shows present and symmetrical left lower 
extremity reflexes as well as good motor strength.  The examiner 
noted the long stocking diminished sensation.  The Board also 
notes the examiner's opinion that the objective findings on 
clinical examination did not support a finding of lower extremity 
sciatica.  The Board notes, however, the fact that there is 
evidence the Veteran's symptoms wax and wane.  Therefore, the 
Board finds the assigned 10 percent rating reasonably compensates 
him for the functional loss due to the left lower extremity 
sciatica.  38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.

The Board notes the Veteran's request for extraschedular 
consideration.  In exceptional cases, where the rating schedule 
is deemed inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Further, where the RO has considered the issue of 
entitlement to an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an 
extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria set forth in the rating schedule 
for that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Applying these factors, the Board finds that the rating criteria 
applicable to this case reasonably describe the Veteran's 
disability level and symptomatology.  The Veteran's disability 
picture is contemplated by the rating schedule, as the very 
symptoms manifested by his left lower extremity sciatica disorder 
and discussed above are included in the schedular rating 
criteria.  As a result, the Board finds that the criteria for 
submission for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a bilateral leg muscle 
weakness secondary to a lumbar intervertebral disc syndrome is 
denied.

Since February 19, 2004, entitlement to an initial evaluation 
higher than 10 percent for left lower extremity sciatica has not 
been shown.  The claim is denied.


REMAND

The legal standard for secondary service connection is discussed 
above and is incorporated here by reference.  The February 2005 
VA examination report notes the examiner opined the Veteran's 
shoulder muscle loss was due to disuse atrophy, and lower 
extremity motor weakness was symptom magnification.  As a result, 
the examiner opined that the shoulder muscle loss was not due to 
the service-connected cervical disability.  The examiner opined 
that left hip osteopenia was also likely due to inactivity, and 
not due to any structural lumbar or cervical disorder.

This opinion, while instructive, does not adequately address 
whether any cervical or lumbar disorder aggravates, that is 
chronically worsens, the shoulder muscle loss or the left hip 
osteopenia.  Stated another way, the question is whether is the 
Veteran's cervical and/or lumbar spine disorder is responsible 
for his inactivity, or is it due to the noted symptom 
magnification.

A January 2000 VA psychiatric examination report notes the 
examiner diagnosed a depressive disorder not otherwise specified.  
There is no indication that a mental health professional was 
asked to opine whether a depressive disorder is connected in any 
way to the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the claims file 
to the examiner who conducted the February 
2005 VA examination and request further 
clarification.  Ask the examiner to opine 
whether there is at least a 50-50 probability 
that either the Veteran's service-connected 
cervical spine, lumbar spine, or both 
disabilities, are of such severity that they 
contribute to or aggravate his inactivity to 
which the examiner attributes the shoulder 
disuse atrophy and the left hip osteopenia.

If the examiner who conducted the February 
2005 examination is no longer available then 
refer the claims file to an equally qualified 
physician examiner.  If a substitute examiner 
advises that an opinion cannot be rendered 
without an examination, the AMC/RO shall 
arrange it.  The claims file must be provided 
for review by the examiner as part of the 
examination.

2.  Thereafter, the AMC/RO shall arrange a VA 
examination by a psychologist or psychiatrist 
to determine if there is at least a 50-50 
probability that the Veteran's diagnosed 
depressive disorder is related to either or 
all of his service-connected disabilities.  
The claims file must be provided for review 
by the examiner as part of the examination.

3.  As concerns both examiners, any opinion 
should be fully explained and the rationale 
provided.  In preparing the requested 
opinions, the examining physician must note 
the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as not" 
means less than a 50 percent chance.
?	"It is not due to" means 100 percent 
assurance of non relationship.

The examiners are further advised that the 
term "at least as likely as not" or a "50-50 
probability" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.

If either examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation of 
any diagnosed shoulder disuse atrophy, 
osteopenia, or depressive disorder is 
unknowable.  The examiners are asked to attach 
a copy of their curriculum vita to the 
reports.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2010).  

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination reports to 
ensure that they are in complete compliance 
with the directives of this REMAND.  If either 
report is deficient in any manner, AMC/RO must 
implement corrective procedures at once.

5.  Then review the Veteran's claims de novo 
in light of the additional evidence obtained.  
If either claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


